DETAILED ACTION
This communication is in responsive to amendment for Application 15/807718 filed on 3/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 49 and 54-57 are presented for examination.
		Claims 1-48 and 50-53 were canceled. 
		Claims 55-57 were newly added. 
		
Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/3/2020 regarding double patenting rejection have been considered. Examiner will hold the double patenting rejection in abeyance as requested. 

5.	Applicant’s arguments in the amendment filed on 3/23/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 49 and 54 have been considered and found unpersuasive. Arguments with respect to the new claims 55-57 are moot in view of the new ground of rejection. 
single gateway that performs all the steps (Remarks p. 7). 
	First, gateway node is defined in instant specification as “…a gateway node can include a router and/or a network-attached storage device…” instant specification as published in ¶0013. So based on applicant’s definition the gateway node is not a single device –contrary to the arguments- instead the node could include at least three more device e.g. gateway device, router and storage device.” 
	Second, the cited art used to reject the “gateway node” limitations –as argued by the applicant- are Chakribarti and Kim.
	In Chakribarti, the gateway node 118 a or b is connected to data store 134 a or b respectively and connected to IoT devices 120 a-128n. Note that a single gateway is used by Chakribarti that is connected to IoT devices. 
Similarly, in Kim, apparatus 100 “gateway device as defined in ¶0055” connected to IoT devices 300-1, 300-2 and 300-3 where the apparatus 100 “gateway device” connected to an external server. See Fig. 5 & ¶0142-¶0158.  Note that a single gateway is used by Kim that is connected to IoT devices. 
The combination of both references do not produce more than a single gateway because each of Chakribarti and Kim teach alone or in combination a single gateway. If anything, the combination of the art produces a gateway that does more functions than the claimed limitation.
Third, the argument seems to be more applicable toward a 102 rejection rather than the 103 rejection. Under the 103 rejection, Examiner takes in consideration “resolving the level of ordinary skill in the pertinent art,” as outlined by KSR. Meaning 
Thus, Examiner maintains his interpretation and rejection. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent Application No. 16/425287. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
For example, claim 1 of U.S. Patent Application No. 16/425287 is an obvious variation of claims 49 or 54. Thus, the claims are not patentably distinct from each other and rejected on the ground of nonstatutory double patenting. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The underline limitation “a first event request that includes a specification of requested information that is desired to be detected by the plurality of IoT sensors in the local area of the gateway computer” of claim 55 is not clear because the "desired" could mean may be or may be not which renders the claim indefinite because it is unclear whether the “desired” are may be or maybe not. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (hereinafter Chakrabarti) US 2016/0164728 A1 in view of Kim et al. (hereinafter Kim) US 2017/0013062 A1 and further in view of Doraiswamy et al. (hereinafter Doraiswamy) US 2017/0201585 A1. 

a computer program product (CPP) for managing internet of things (IoT) device configuration rules (¶0014; device configuration in IoT), the CPP comprising: 
a set of storage device(s) (¶0014 & Fig. 7; computer readable storage medium and plurality of powered devices); 
 and computer code stored collectively in the set of storage device(s) (Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n . Also see ¶0014 & Fig. 7; computer readable storage medium has instruction to configure devices), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations (see ¶0014 & Fig. 7; computer readable storage medium has instruction to configure devices): 
receiving, by a gateway node within an IoT network (¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n), a usage-request that requests performance of a first contract event of a first contract event type (¶0041-¶0045; customer request 106 identifies a service type “usage-request” and a service action “contract event” e.g. current status “usage request” describing functional status and any error conditions of sensors “contract event”), 
receiving, by the gateway node, an identification of a plurality of IoT sensor devices within a local IoT environment (¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 
receiving, by the gateway node, a first template rule (¶0041-¶0043, ¶0062-¶0068, ¶0077-¶0083 & Fig. 4; customer request 106 includes service type and service action. For example, service actions identified using a data store and policy information “template rules” from customer request 106 or from a policy server e.g. PCRF server based on customer/service credentials. For example, customer request 106 includes service type and service action e.g. based on service type, an action may be to enable, disable, start or stop IoT devices that the customer has selected for the IoT devices identified using the service type. Also note that different types of sensors are available as described in ¶0065. The rules or policy information “template rules” from customer request 106 or from a policy server e.g. PCRF server based on customer/service credentials) including: 
and a second rule for configuring the plurality of IoT sensory devices within the local IoT environment when performing a contract event of the first contract event type (¶0041-¶0043, ¶0062-¶0068, ¶0077-¶0083 & Fig. 4; profile properties that includes different configuration parameters depending on the request e.g. based on profile properties that includes communication protocols, security settings and extensions, select a set of one or more IOT devices based on the service type, and configures the IOT devices to perform a particular action according to the service action. In ¶0004; transmitting configuration information over a public network to the selected one or more device gateways to cause the selected one or more device gateways to configure particular ones of the plurality of low power devices to perform actions 
applying the second rule to the usage-request to configure at least some of the plurality of IoT sensor devices within the local environment to put the plurality of IoT sensor devices into a suitable configuration to perform the first contract event, and performing, by the plurality of IoT sensor devices and the gateway node, the first contract event (¶0052-¶0055 & ¶0058; the MARS service determines “applying the second rule” which selected 6lo GW 118 includes the IOT devices identified in the service type. Also note in ¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n. For example, configure particular ones of the plurality of low power devices to perform actions according to the service request. Note that ¶0049-¶0055); 
Chakrabarti teaches in ¶0049-¶0055 that the MARS service determines which selected 6lo GW 118 includes the IoT devices identified in the service type. The difference between Chakrabarti teachings’ and the claim as amended is that Chakrabarti does not expressly determining if the gateway could fulfill the request or not. 
In other words, Chakrabarti does not expressly teach a first rule that determines whether the gateway can fulfill a received usage-request for performing contract events of the first contract event type using IoT devices present in the local IoT environment, 
applying the first rule to the usage-request to determine that the first contract event can be performed by the plurality of IoT sensor devices within the local IoT environment, & and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices.

Kim teaches a first rule that determines whether the gateway can fulfill a received usage-request for performing contract events of the first contract event type using IoT devices present in the local IoT environment (Figs. 20 & 22 & ¶0280-¶0297; Hub apparatus “gateway” determines based on state information if a request to air conditioner could be performed e.g. the hub apparatus may determine an air conditioning service as a service to perform using temp and humidity sensors), 
applying the first rule to the usage-request to determine that the first contract event can be performed by the plurality of IoT sensor devices within the local IoT environment (Figs. 20 & 22 & ¶0280-¶0297; Hub apparatus “gateway” selects the identified sensors to perform the task). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kim into the system of Chakrabarti in order to perform a service based on state information of the device, in response to a service request (¶0010). Utilizing such teachings enable the system to receive state information from a device including the determined sensor, and select the devices based on the received state information (¶0014).

 teaches that MARS service 114 and controller 112 of Fig. 4 are aware of the current system where they manage devices accordingly, see ¶0078. 
However, Chakrabarti in view of Kim does not expressly teach and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices.
Doraiswamy teaches “and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices (¶0068-¶0078; IoT registration manager or routing manager 152 “gateway node” dynamically modify and configure IoT devices routing policies based on network conditions so that IoT event is routed to selected destination, see the examples of Figs. 5 & 8)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Doraiswamy into the system of Chakrabarti in view of Kim in order to route data from IoT devices based on the particular events or criteria (¶0067). Utilizing such teachings enable the system to change route destinations and control aspects of the route taken to reach the destinations to improve the IoT system as conditions change in e.g. any of a plurality of interconnection data centers at different locations (e.g., interconnection data center 44 of FIG. 3), an enterprise HQ data center 46 (e.g., via any of a plurality of NSPs), one or more consumer applications 48, or other destinations (¶0067).

Claim 49 is substantially similar to the above claims, thus the same rationale applies. 

Claims 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (hereinafter Chakrabarti) US 2016/0164728 A1 in view of Kim et al. (hereinafter Kim) US 2017/0013062 A1 and further in view of Calin et al. (Calin) US 2017/0346724 A1.
Regarding claim 54, Chakrabarti teaches a computer program product (CPP) for managing internet of things (IoT) device configuration rules (¶0014; device configuration in IoT), the CPP comprising: 
a set of storage device(s) (¶0014 & Fig. 7; computer readable storage medium and plurality of powered devices); 
 and computer code stored collectively in the set of storage device(s) (Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n . Also see ¶0014 & Fig. 7; computer readable storage medium has instruction to configure devices), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations (see ¶0014 & Fig. 7; computer readable storage medium has instruction to configure devices): 
receiving, by a gateway node within an IoT network (¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n), a usage-request that requests performance of a first contract event of a first contract event type (¶0041-¶0045; customer request 106 identifies a service type “usage-request” and a service action “contract event” e.g. 
receiving, by the gateway node, an identification of a plurality of IoT sensor devices within a local IoT environment (¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n), 
receiving, by the gateway node, a first template rule (¶0041-¶0043, ¶0062-¶0068, ¶0077-¶0083 & Fig. 4; customer request 106 includes service type and service action. For example, service actions identified using a data store and policy information “template rules” from customer request 106 or from a policy server e.g. PCRF server based on customer/service credentials. For example, customer request 106 includes service type and service action e.g. based on service type, an action may be to enable, disable, start or stop IoT devices that the customer has selected for the IoT devices identified using the service type. Also note that different types of sensors are available as described in ¶0065. The rules or policy information “template rules” from customer request 106 or from a policy server e.g. PCRF server based on customer/service credentials) including: 
and a second rule for configuring the plurality of IoT sensory devices within the local IoT environment when performing a contract event of the first contract event type (¶0041-¶0043, ¶0062-¶0068, ¶0077-¶0083 & Fig. 4; profile properties that includes different configuration parameters depending on the request e.g. based on profile properties that includes communication protocols, security settings configure particular ones of the plurality of low power devices to perform actions according to the service request where in ¶0013; explains that a service request identifies a service sub type value of a sub type filed. Also in ¶0043-¶0068; customer request 106 includes sub type indicators), 
applying the second rule to the usage-request to configure at least some of the plurality of IoT sensor devices within the local environment to put the plurality of IoT sensor devices into a suitable configuration to perform the first contract event, and performing, by the plurality of IoT sensor devices and the gateway node, the first contract event (¶0052-¶0055 & ¶0058; the MARS service determines “applying the second rule” which selected 6lo GW 118 includes the IOT devices identified in the service type. Also note in ¶0004; one or more device gateways are being selected to handle a service request from a customer. Also see Fig. 1-Gateway 118a/b connected to data store 134a/b respectively and connected to IoT devices 120a-128n. For example, configure particular ones of the plurality of low power devices to perform actions according to the service request. Note that ¶0049-¶0055); 
Chakrabarti teaches in ¶0049-¶0055 that the MARS service determines which selected 6lo GW 118 includes the IoT devices identified in the service type. The difference between Chakrabarti teachings’ and the claim as amended is that 
In other words, Chakrabarti does not expressly teach a first rule that determines whether the gateway can fulfill a received usage-request for performing contract events of the first contract event type using IoT devices present in the local IoT environment, 
applying the first rule to the usage-request to determine that the first contract event can be performed by the plurality of IoT sensor devices within the local IoT environment, & and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices.

Kim teaches a first rule that determines whether the gateway can fulfill a received usage-request for performing contract events of the first contract event type using IoT devices present in the local IoT environment (Figs. 20 & 22 & ¶0280-¶0297; Hub apparatus “gateway” determines based on state information if a request to air conditioner could be performed e.g. the hub apparatus may determine an air conditioning service as a service to perform using temp and humidity sensors), 
applying the first rule to the usage-request to determine that the first contract event can be performed by the plurality of IoT sensor devices within the local IoT environment (Figs. 20 & 22 & ¶0280-¶0297; Hub apparatus “gateway” selects the identified sensors to perform the task). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kim into the system 
Chakrabarti teaches that MARS service 114 and controller 112 of Fig. 4 are aware of the current system where they manage devices accordingly, see ¶0078. 
However, Chakrabarti in view of Kim does not expressly teach and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices.
Calin teaches “and dynamically configuring and managing, by the gateway node, the plurality of IoT sensor devices 0053-¶0055, ¶0061 & ¶0096; SDN controller “gateway node” dynamically reconfigure routing paths “configurations rules” in response to changes in network conditions based on various networking feedback (e.g., current link capacity and/or packet loss rate on a link) collected from WAN routers in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Calin into the system of Chakrabarti in view of Kim in order to enable selection of the most appropriate connectivity paths, depending on varying network conditions, which may be triggered either by network events, or simply by mobility of a client device (¶0053). 

Claim 49 is substantially similar to the above claims, thus the same rationale applies. 
Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) US 2017/0013062 A1 in view of Moakley US 2016/0379165 A1. 
Regarding claim 18, Kim teaches a computer program product (CPP) for managing internet of things (IoT) device configuration rules, the CPP comprising: 
a set of storage device(s) (Fig. 2 or Fig. 15 hup 100 and master 1500); 
and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations: providing a gateway computer that is structured , programmed and/or connected to be in data communication with both of the following: (i) a plurality of Internet of Things (IoT) sensors located in a local area of the gateway computer (Fig. 5 & ¶0142-¶0158; apparatus 100 “gateway” connected to IoT devices 300-1, 300-2 and 300-3), and (ii) a server computer located outside of the local area of the gateway computer (Fig. 5 & ¶0142-¶0143; apparatus 100 “gateway” connected to external server. In ¶0145; external server or devices could be like a user terminal 200. Also note that apparatus 100 is a gateway device, see ¶0055);
receiving, by the gateway computer, identity and configuration information for each IoT sensor of the plurality of IoT sensors (Fig. 5 & ¶0143-¶0158; apparatus 100 “gateway” receives identification information and device information mapped onto the service, information on the device “identity and configuration information” as illustrated in Tables 1 & 2); 

receiving, from the server computer and over a communication network, (Fig. 5 & ¶0142-¶0143; apparatus 100 “gateway” connected to external server. In ¶0145; external server or devices could be like a user terminal 200) a first event request that includes a specification of requested information that is desired to be detected by the plurality of IoT sensors in the local area of the gateway computer (Fig. 5 & ¶0158-¶0159; a request for sensing information or air conditioning service is received from external server/user device); 
determining, by the gateway computer, that a first-event subset of IoT sensors be used can fulfill the first event request based, at least in part, upon the identity and configuration information and the first event request (Fig. 5 & ¶0153-¶0159; forming a group “subset” to fulfil the sensing or air conditioning request.” Also see ¶0058-¶0065 of examples of devices 300-1 to 300-n); 
Kim does not expressly teach the bolded limitation “and directly controlling, by the gateway computer, the subset of first-event sensors to obtain the requested information.” Note that the interface of the external server or user device renders obvious this limitation since a user obtains the information after sending a request as suggested in Fig. 5 & ¶0155-¶0159; apparatus 100 obtain requested information from the formed group of sensors. However, Examiner uses a secondary art Moakley to support Kim’s teachings. 
Moakley teaches gateway 104 connected to local IoT devices 106 where gateway 104 is connected to centralized information system 110 “server” outside local area 102. See Fig. 1 & ¶0046-¶0053. 
 “and directly controlling, by the gateway computer, the subset of first-event sensors to obtain the requested information” (¶0056; obtain requested data. Also see ¶0083; gateway 504 is configured to process data provided by IoT gateways 510 from sensor data obtained by sensors on or associated with co-associated assets 508, and to make decisions about the association of the co-associated, handling, security, and/or location of such assets, and the like.  Moreover, logical primary asset gateway 504 may be configured to inform a centralized information system (not shown) of its decisions/findings through the IoT infrastructure 518). 
Also note that the gateway has a direct control “custody” over the sub-set sensors. For example, ¶0050-¶0054; IoT Gateway 104 and/or IoT devices 106 may find or recognize other assets by directly communicating with another IoT gateway and/or other IoT devices that are associated with that attachment.  Similarly, IoT Gateway 104 may be configured to co-associate a plurality of assets over which it has custody, each of which may be coupled to its own IoT device 106.  For example when asset 102 is a pallet containing a plurality of packaged goods, IoT gateway 104 may co-associate all or a portion of the packages of goods with one another, and perform analytics on data provided by IoT device(s) associated with each package as a whole to determine the location, status, security, or other relevant factor of one or a combination of the packages on the pallet.  IoT gateway 104 and IoT devices 106 may also be configured to find and recognize other IoT Gateways and/or IoT devices through IoT infrastructure 108 (e.g., within a warehouse) or across a computing cloud such as the Internet.  Furthermore, IoT 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Moakley into the system of Kim in order to manage the transfer of custody of assets between responsible parties based on the obtained data where the system makes an intelligent decision concerning the status of the assets over which it has custody (abstract & ¶0054). 
Regarding Claim 56, Kim in view of Moakley teach the CPP of claim 55 Moakley further teaches further comprising: communicating, by the gateway computer, over the communication network and to the server computer, the requested information (as stated above, Moakley teaches gateway 104 connected to local IoT devices 106 where gateway 104 is connected to centralized information system 110 “server” outside local area 102. See Fig. 1 & ¶0046-¶0053. Moakley further teaches that the collected, analyzed data is forwarded to one or more centralized systems e.g. system 110 of Fig. 1, see ¶0025).

Regarding Claim 57, Kim in view of Moakley teach the CPP of claim 55 Moakley further teaches further comprising the processor(s) set such that the CPP is in the form of a computer system (Fig. 2 or 15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455